Title: To George Washington from Major General Philemon Dickinson, 21 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dear Sir
                        Bordentown [N.J.] 21st June 1778
                    
                    I came to this Place last Night, to give some particular Directions—an Express just came in, from the Party stationed near Ancocus Creek; the captain informs me, that a very large Body of the Enemy now lay at Moores Town (nine miles distance from Holly) that he crossed over the Delaware, yesterday & the Day before, three hundred Hessian Deserters—That a much greater Number would have deserted, but could not readily make their escape, as we had destroy’d the Bridges, on the Enemy’s approach—Two British deserters came in this Morning from Holly—they say, the main body is there—& that Genl Clinton, Lord Cornwallis & Sir Wm Erskine, were at Holly, when they left it—the Enemy very strong in Horse—Col: White, with what Horse I can collect, lay on the lines—no Movement this Morning—I am going down—upon our Appearance yesterday, they order’d out two regiments on their right, to surround us, with a party of Horse—but they were discover’d  by the Videts—& we came off—a British Grenadier who left Holly at 2, oClock, confirms the above account—many Hessian deserters this morning.
                    The Deserters all say, they expect very little Opposition, on their march thro’ Jersey—would it not be proper, for Genl Gates to shew himself towards Kingsbridge—if it were possible, for a large body of the Pennsylvania Militia to cross the Delaware, & fall in the rear of the Enemy, it would answer a very good purpose. we ought upon the present occasion, to call out every Man that can carry a Musket—When the Enemy advance as far as the Black-horse, we shall be able to form some judgment of their intended route—Morgan’s Rangers on the line with our Militia, would give them great Spirits—I suppose your Excellency will march the army towards Princeton, as it will be least fatiguing to ⟨the⟩ Troops, & you will be in a situation, to ⟨mutilated⟩ of the most Advantagious Ground—when their ⟨mutilated⟩ can be ascertained—A Man from Philada who left it last Night, say’s, near three hundred British deserters came into the City yesterday. I have the honor to be, Your Excellency’s most Obt
                    
                        Philemon Dickinson
                    
                